Coulter, J.
The fifth error assigned, as to the admission of evidence, is of no moment, and cannot be sustained. The evidence was pertinent, and relative to the issue, and established the very fact on which the case turns.
The other errors assigned to the charge of the court are of the same import. But the court below were right, the only question presented by the case was a question of law, and the court rightfully so instructed the jury.
The plaintiff below was not entitled to recover. Before the institution of the proceeding in attachment, in this case, Phillips & Moss had taken the benefit of the insolvent laws, and transferred their property to trustees for the benefit of their creditors, who had given bond, &c., in pursuance of the statute.
No individual creditor could proceed in this way after such transfer; if he could, the beneficial objects and intent of the law *359might be defeated and evaded. It belonged exclusively to the trustees in insolvency to contest any alleged fraudulent transfer of property previously made for the benefit of particular or preferred creditors, because the property in such case would vest in them for the purposes of their trust, a fair and just distribution among all the creditors according to law. . See the case of Weber v. Samuel, 7 Barr, 500.
The judgment is affirmed.(a)

 Rogers, J., was at Nisi Prius during tie argument.